IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT ELWELL, §
§
Plaintiff Below, . § No. 237, 2014
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
THRIFT DRUG, INC., d/b/a ' § in and for New Castle County
RITE AID, § CA. No. N12-C-05-013 JAP
§
Defendant Below, §
Appellee.

Submitted: March 4, 2015
Decided: March 9, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

ORDER

This 9th day of March 2015, upon consideration of this matter after oral
argument and on the briefs ﬁled by the parties, the Court has determined that the
ﬁnal judgment of the Superior Court should be afﬁrmed on the basis of and for the
reasons assigned by the Superior Court in its bench ruling dated March 4, 2014.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

BY THE COURT:

Justite 6 a